                   Case 19-10998-BLS       Doc 457      Filed 08/01/19     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                    )
In re:                                              )   Chapter 11
                                                    )
Hospital Acquisition LLC, et al.1                   )   Case No. 19-10998 (BLS)
                                                    )
                       Debtors.                     )   Jointly Administered
                                                    )
                                                    )   Re: D.I. 227, 392, 393
                                                    )

  LIMITED OBJECTION AND RESERVATION OF RIGHTS OF WELLTOWER INC.
 AND ITS AFFILIATES WITH RESPECT TO THE DEBTORS’ MOTION FOR ENTRY
 OF AN ORDER APPROVING THE SALE OF ASSETS AND DEBTORS’ NOTICE OF
 EXECUTORY CONTRACTS AND UNEXPIRED LEASES THAT MAY BE ASSUMED
 AND ASSIGNED IN CONNECTION WITH THE SALE OF THE DEBTORS’ ASSETS
         AND THE PROPOSED CURE COST WITH RESPECT THERETO

                   Welltower Inc. (collectively with its affiliates, “Welltower”), by and through its

undersigned counsel, respectfully submits this limited objection and reservation of rights

(“Limited Objection”) with respect to the Debtors’ Notice of Executory Contracts and Unexpired

Leases That May Be Assumed and Assigned In Connection With the Sale of the Debtors’ Assets

and The Proposed Cure Cost With Respect Thereto [D.I. 392] (the “Cure Notice”)2 filed by the


         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub
LLC (9609); LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral
Health Hospital of Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals
of Dayton LLC (2592); New LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of
South Texas LLC (4237); Hospital Acquisition Sub II LLC (7920); New LifeCare Management Services
LLC (4310); New LifeCare REIT 1 LLC (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174);
New Pittsburgh Specialty Hospital LLC (7592); LifeCare Vascular Services, LLC (5864); New LifeCare
Hospitals of North Texas LLC (4279); New LifeCare Hospitals of Chester County LLC (1116); New
LifeCare Hospitals of Northern Nevada LLC (4534); New San Antonio Specialty Hospital LLC (2614);
New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare Hospitals of Pittsburgh LLC
(8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition MI LLC (4982);
LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare Hospitals at
Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is 5340
Legacy Drive, Suite 150, Plano, Texas 75024.
         2
          Capitalized terms used, but not otherwise defined, herein shall have the same meanings ascribed
to them in the Cure Notice.


RLF1 21796952v.1
                   Case 19-10998-BLS      Doc 457    Filed 08/01/19      Page 2 of 5



above-captioned debtors and debtors in possession (collectively, the “Debtors”) on July 17, 2019

and respectfully represents as follows:

                                            Background

         1.        New LifeCare REIT 1 LLC, one of the Debtors, is party to that certain Second

Amended and Restated Master Lease Agreement effective as of August 1, 2011 (as amended and

as may be further amended, modified, or restated from time to time and in effect, the “Welltower

Master Lease”).

         2.        On May 6, 2019 (the “Petition Date”), the Debtors commenced the above-

captioned cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtors continue to operate

their businesses and manage their properties as debtors in possession.

         3.        On June 6, 2019, the Debtors filed the Debtors’ Motion for (I) An Order

Establishing Bidding Procedures and Granting Related Relief and (II) An Order or Orders

Approving the Sale of the Assets [D.I. 227] (the “Sale Motion”) with the Court.

         4.        On July 17, 2019, the Debtors filed the Cure Notice with the Court which

included, as “Exhibit 1” thereto, a list of the Debtors’ executory contracts and unexpired leases

that the Debtors may seek to assume and assign in connection with a Sale Transaction, and the

proposed amounts that the Debtors believe are owed to a counterparty to a Designated Contract

to cure any defaults or arrears existing under the Designated Contract. The Cure Notice provides

that “other than the Cure Costs listed on Exhibit 1, the Debtors are not aware of any amounts due

and owing under the Designated Contracts listed therein.”

         5.        The Welltower Master Lease is listed on “Exhibit 1” to the Cure Notice with a

proposed Cure Cost of $1,131,532.




RLF1 21796952v.1                                 2
                   Case 19-10998-BLS      Doc 457      Filed 08/01/19   Page 3 of 5



         6.        On July 18, 2019, the Debtors filed a Notice of Stalking Horse Bid in Connection

with Debtors’ Procedures Motion [D.I. 393] (the “Stalking Horse Bid”), pursuant to which the

Debtors seek to have PAM Squared LLC serve as the Stalking Horse Bidder for certain Assets,

including certain assets of Welltower. Pursuant to the Stalking Horse Bid, the closing of a Sale

is contingent upon, among other things, “evidence of the buyout or payoff of all obligations

related to the Welltower Master Lease other than those obligations relating to the San Antonio,

Tanaya and Sarasota Seller Facilities that are expressly assumed by Buyer hereunder and a fully

executed lease related to such Seller Facilities subject to the Welltower Master Lease in a form

reasonably satisfactory to Buyer and in full force and effect.”              Stalking Horse Bid,

Exhibit A § 2.9(n). Although negotiations are ongoing, to date, no agreements have been

reached between Welltower and the Stalking Horse Bidder with respect to the Welltower Master

Lease, a lease related to the Seller Facilities (as defined in the Stalking Horse Bid), or with

respect to the related obligations and cure amounts contemplated by the Stalking Horse Bid.

                            Limited Objection and Reservation of Rights

         7.        Welltower does not object to the proposed assumption and assignment of the

Welltower Master Lease, provided that as a condition to any assumption and assignment, (i) the

full Cure Cost associated with the Welltower Master Lease is paid to Welltower as outlined

below and (ii) Welltower receives adequate assurance of future performance of the assignee.

         8.        The Cure Costs with respect to pre-petition amounts owing under the Welltower

Master Lease is $1,144,210.06. Additionally, the Debtors have not paid the postpetition accrued

rent for May 2019 (i.e., the stub rent from the Petition Date through May 31, 2019), in the

amount of $773,114.90, which remains due and owing and is entitled to administrative priority

claim status. See 11 U.S.C. § 365(d)(3), 11 U.S.C. § 503(b)(1).




RLF1 21796952v.1                                   3
                   Case 19-10998-BLS       Doc 457     Filed 08/01/19     Page 4 of 5



         9.        Welltower reserves all rights with respect to any Sale to the extent an agreement

cannot be reached between Welltower and the Stalking Horse Bidder or some other bidder

regarding the Welltower Master Lease and reserves its right to amend, modify, supplement, or

otherwise revise this Limited Objection and to raise any additional objections to the Sale Motion

at the sale hearing.

         10.       Welltower reserves all of its rights with respect to the proposed assumption and

assignment of the Welltower Master Lease and reserves the right to amend, modify, supplement,

or otherwise revise this Limited Objection and to raise any additional objections at any hearing

regarding the Cure Notice, including, without limitation, as necessary or appropriate to amend,

quantify, or correct amounts necessary to cure any defaults or arrears associated with the

Welltower Master Lease, to assert as part of the Cure Costs any additional amounts that may

accrue or arise between now and the date of assumption, or to assert additional grounds for

objecting to the assumption and assignment of the Welltower Master Lease (including, without

limitation, adequate assurance of future performance of the assignee), or to take any additional or

further action with respect to the assumption and assignment of the Welltower Master Lease

once a purchaser for the Assets is identified.

                                        Joinder In Objections

         11.       To the extent consistent with the objections expressed herein, Welltower also

joins in the other parties’ objections to the Sale Motion.




                              [Remainder of page intentionally left blank.]




RLF1 21796952v.1                                   4
                   Case 19-10998-BLS   Doc 457    Filed 08/01/19   Page 5 of 5



Dated: August 1, 2019
       Wilmington, Delaware                      /s/ Jason M. Madron
                                          Paul N. Heath (No. 3704)
                                          Jason M. Madron (No. 4431)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square
                                          920 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Facsimile: (302) 651-7701

                                          -and-

                                          Michael A. Rosenthal
                                          Alan Moskowitz
                                          GIBSON, DUNN & CRUTCHER LLP
                                          200 Park Avenue
                                          New York, New York 10166-0193
                                          Telephone: (212) 351-4000
                                          Facsimile: (212) 351-4035

                                          Co-Attorneys for Welltower Inc.




RLF1 21796952v.1                             5
